Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 2-7, 9, 11-15, and 19, as previously filed, are currently pending and have been considered below. Claims 1, 8, 10, 16-18, and 20, as amended, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Migneco et al. (USP 11,059,490; hereinafter Migneco) in view of Tamori et al. (US 2021/0387640; hereinafter Tamori) and in further view of Outwater et al. (US 2015/0166009; hereinafter Outwater).
Regarding Claim 1:
Migneco discloses a system for providing notifications based on vehicle passengers, the system comprising: a main body configured to transport passengers (Migneco, Column 2, Lines 50-53, Migneco discloses the seat system inside a vehicle and/or other modes of transportation); 
an input device located in or on the main body and configured to receive…user input including passenger information related to the passengers presently in the main body (Migneco, Column 2, Lines 39-53, Migneco discloses an ECU which is connected to the sensors in the seat system configured to determine and transmit information regarding the medical condition of the user (i.e. passenger in seat));
a network access device located in or on the main body and configured to communicate with a remote server (Migneco, Column 4, Lines 44-50, Migneco discloses an ECU configured to communicate with a remote server);
a memory configured to store data (Migneco, Column 10, Lines 29-44, Migneco discloses the ECU includes memory for data storage);
and an electronic control unit (ECU) located in or on the main body and configured to control the memory to store the passenger information related to the passengers (Migneco, Column 7, Lines 29-33, Migneco discloses the ECU is configured to store user medical information), to control the network access device to transmit information related to the passenger information to the remote server in response to a triggering event (Migneco, Column 4, Lines 44-50, Column 8, Lines 17-65 Migneco discloses an ECU configured to communicate passenger information with a remote server when a collision has been detected (i.e. triggering event)). 
Tamori, in the same field of endeavor of vehicle controls, discloses an output device located in or on the main body and configured to output information (Tamori, Para. [0120], Fig. 8, Tamori discloses an output device which includes a display device within the vehicle); 
to automatically control the output device to display a reminder based on the passenger information (Tamori, Para. [0397-0398], Tamori discloses an abnormal situation processing unit controls the display unit to present information of the medical institution for the driver’s medical treatment (i.e. reminder to the passenger) in response to determining the driver needs to be replaced).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as disclosed by Migneco to include displaying a reminder to the replace the driver, which can only take place when a passenger is present, as disclosed by Tamori in order to get necessary medical treatment to the driver when the automatic driving cannot continue and the driver cannot continue driving (Tamori, Para. [0396]).
While Migneco does not explicitly disclose receiving manually inputted passenger information. Outwater, in the same field of endeavor of vehicle control, discloses receiving manually inputted passenger information (Outwater, Para. [0004-0007]) is known to one of ordinary skill in the art. Additionally the passenger information as disclosed by Outwater includes at least biometric information, name, and other identification information, (Outwater, Para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as disclosed by Migneco to include manually inputting of passenger information as disclosed by Outwater in order to manually verifying a user information is correct by at least entering a physical PIN, (Outwater, Para. [0011]).
Regarding Claim 2:
The combination of Migneco, Tamori, and Outwater discloses the system of claim 1.
Migneco further discloses further comprising a sensor configured to detect crash data corresponding to a collision between the main body and a remote object, wherein the ECU is further configured to determine a collision event based on the crash data (Migneco, Column 8, Lines 17-21, Migneco discloses the ECU determines a collision has occurred), and to control the network access device to transmit the passenger information to the remote server in response to determining the collision event (Migneco, Column 8, Lines 34-44, Migneco discloses the ECU transmits passenger medical information in response to determining a collision has occurred).  
Regarding Claim 3:
The combination of Migneco, Tamori, and Outwater discloses the system of claim 2.
Migneco further discloses wherein the passenger information includes at least one of medical information, a name, an age, or a physical characteristic of at least one of the passengers (Migneco, Column 1, Lines 37-50, Migneco discloses the passenger information includes at least medical information, which would include name and date of birth (i.e. age)).  
Regarding Claim 6:
The combination of Migneco, Tamori, and Outwater discloses the system of claim 1.
Migneco further discloses the input device is configured to receive detailed passenger information including an identifier and at least one of medical information, a name, an age, or a physical characteristic of a passenger before or during a first trip of the main body, and to receive the identifier of the passenger during a subsequent trip of the main body (Migneco, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user); and 
the memory includes a local memory located in or on the main body and configured to store the identifier of the passenger during the first trip and the subsequent trip of the main body (Migneco, Column 10, Lines 29-44, Migneco discloses the ECU includes a memory for storing passenger information), and a remote memory located remote from the main body and configured to store the detailed passenger information (Migneco, Column 4, Lines 44-50, Migneco discloses a remote server for storing passenger information remotely from the vehicle).  
Regarding Claim 7:
The combination of Migneco, Tamori, and Outwater discloses the system of claim 6.
Migneco further discloses wherein the ECU is further configured to control the network access device to transmit the detailed passenger information to the remote memory during the first trip, and to control the network access device to retrieve the detailed passenger information from the remote memory during the subsequent trip using the identifier of the passenger (Migneco, Column 4, Lines 44-50, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user), and the passenger information being stored on the remote server).  
Regarding Claim 8:
The combination of Migneco, Tamori, and Outwater discloses the system of claim 7.
Migneco further discloses wherein the ECU is further configured to control the network access device to transmit the identifier of the passenger to the remote server in response to the triggering event such that the remote server can retrieve the detailed passenger information from the remote memory using the identifier of the passenger (Migneco, Column 8, Lines 17-65, Migneco discloses the ECU transferring passenger medical information and crash information when a collision has been detected (i.e. triggering event) to a another location or device sch as a remote server).
Regarding Claim 9:
The combination of Migneco, Tamori, and Outwater discloses the system of claim 6.
Migneco further discloses wherein the local memory is configured to only store the identifier of passengers present in the main body at any specific time (Migneco, Column 6, Lines 53-68, Migneco discloses the storing and transmitting of passenger information may be performed by the ECU without limitation (i.e. performed at any time)).  
Regarding Claim 10:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The combination of Migneco, Tamori, and Outwater discloses the method of claim 17.
Migneco further discloses receiving, by the input device, detailed passenger information including an identifier and at least one of medical information, a name, an age, or a physical characteristic of a passenger before or during a first trip of the main body (Migneco, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user); 
receiving, by the input device, the identifier of the passenger during a subsequent trip of the main body (Migneco, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user);
storing, in a local memory, the identifier of the passenger during the first trip and during the subsequent trip (Migneco, Column 10, Lines 29-44, Migneco discloses the ECU includes a memory for storing passenger information);
storing, in a remote memory, the detailed passenger information (Migneco, Column 4, Lines 44-50, Migneco discloses a remote server for storing passenger information remotely from the vehicle);
controlling, by the ECU, the network access device to transmit the detailed passenger information to the remote memory during the first trip (Migneco, Column 4, Lines 44-50, Migneco discloses an ECU configured to communicate with a remote server);
controlling, by the ECU, the network access device to retrieve the detailed passenger information from the remote memory during the subsequent trip using the identifier of the passenger (Migneco, Column 4, Lines 44-50, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user), and the passenger information being stored on the remote server); and 
controlling, by the ECU, the network access device to transmit the identifier of the passenger to the remote server in response to the triggering event such that the remote server can retrieve the detailed passenger information from the remote memory using the identifier of the passenger (Migneco, Column 8, Lines 17-65, Migneco discloses the ECU transferring passenger medical information and crash information when a collision has been detected (i.e. triggering event) to a another location or device sch as a remote server).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Migneco in view of Outwater in view of Tamori and in further view of Shimotani et al. (US 2022/0001900; hereinafter Shimotani).
Regarding Claim 4:
The combination of Migneco, Tamori, and Outwater discloses the system of claim 1.
Migneco further discloses the ECU is further configured to control the network access device to transmit the passenger information to the remote server…(Migneco, Column 8, Lines 17-65, Migneco discloses the ECU transferring passenger medical information and crash information when a collision has been detected).
Shimotani, in the same field of endeavor of vehicle control, discloses the input device is further configured to receive an emergency request from a driver or at least one of the passengers (Shimotani, Para. [0060], Shimotani discloses an emergency button allowing the user to make an emergency request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as disclosed by Migneco to include an emergency request interface as disclosed by Shimotani in order to request medical assistance, (Shimotani, Para. [0056]).
Regarding Claim 12:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Migneco in view of Outwater in further view of Tamori and yet in further view of Itoga et al. (US 2012/0256405; hereinafter Itoga).
Regarding Claim 5:
The combination of Migneco, Tamori, and Outwater discloses the system of claim 1.
Migneco further discloses determine a vehicle stopped condition in response to at least one of the main body being stopped (Migneco, Column 8, Lines 17-35, Migneco discloses the ECU determines whether a collision has occurred (i.e. vehicle being stopped);
determine a young passenger condition in response to determining that at least one of the passengers is under a predetermined age based on the passenger information (Migneco, Column 8, Lines 24-65, Migneco discloses determining priority of assistance for the passenger based on medical information (i.e. age)); and 
wherein the reminder indicates that the at least one of the passengers to be removed from the vehicle in response to determining the vehicle stopped condition and the young passenger condition (Migneco, Column 8, Lines 24-65, Migneco disclose the ECU outputs the urgency information for each passenger based on the provided medical information).
While Migneco does not explicitly state medical information and records include age of the passenger, one of ordinary skill in the art would understand medical information would include several demographic categories which at least include age of the person.
Itoga, in the same field of endeavor of vehicle control, discloses determine a vehicle stopped condition in response to at least one of a door of the main body being open (Itoga, Para. [0015-0018], Itoga discloses determining a collision has occurred based on the main body door being opened).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as disclosed by Migneco to include vehicle stopped condition including determining the opening of a vehicle door as disclosed by Itoga in order to correctly deploy airbags during side collision accidents, (Itoga, Para. [0005]).
Regarding Claim 13:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments and claim amendments, filed 09/19/2022, with respect to the 101 rejection of claims 1-20 have been fully considered and are persuasive.  The 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection of claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben Gad et al. (US 2020/0273582) – discloses a system and method for evaluating trauma suffered by at least one passenger in a vehicle crash and automatically in real time send the medical information to an emergency response client)
Jeon (US 2021/0101589) – discloses a vehicle with an emergency stop condition determiner for determining the driver’s medical state and controlling the vehicle based on the determined driver’s state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664